LACOMBE, Circuit Judge.
The petitioners obtained a judgment in the Municipal Court against receivers for damages resulting from an accident happening on the railway during their operation of it as officers of the court. Petitioners now apply to this court for leave to issue execution against the receivers. Meanwhile receivers, in entire good faith, have taken an appeal, feeling confident that upon a hearing in the state appellate court they will secure a reversal.' Sufficient authority for the denial of the present application is found *472in Judge Caldwell’s opinion in Central Trust Co. v. St. Louis Railway Co., 41 Fed. 551, in the reasoning and conclusions of which this court fully concurs.
Motion denied.